Case 20-06056-wlh    Doc 28      Filed 02/23/21 Entered 02/23/21 11:03:03        Desc Main
                                 Document      Page 1 of 3




  IT IS ORDERED as set forth below:



   Date: February 23, 2021

                                         _____________________________________
                                                    Wendy L. Hagenau
                                               U.S. Bankruptcy Court Judge

_______________________________________________________________




                     UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION


 IN RE:                                         CASE NO. 19-69790-WLH

 MARSHALL WILLIS STUKES, III,                   CHAPTER 7

                    Debtor,


 JOANNE TAYLOR,                                 ADVERSARY PROCEEDING

                    Plaintiff,                  NO. 20-6056-WLH

 v.

 MARSHALL WILLIS STUKES, III,

                    Defendant.


                    ORDER DENYING DEFENDANT’S REQUEST
                    FOR LEAVE TO FILE MOTION TO DISMISS


                                            1
Case 20-06056-wlh         Doc 28   Filed 02/23/21 Entered 02/23/21 11:03:03             Desc Main
                                   Document      Page 2 of 3



        THIS MATTER is before the Court on Defendant’s Request for Leave to File Motion to

Dismiss Plaintiff’s Complaint (Doc. No. 20) (the “Motion”). Defendant seeks leave to file a

motion to dismiss the complaint for failure to plead fraud with particularity as required by Federal

Rule of Civil Procedure 9(b). Plaintiff responded in opposition to the Motion on January 15, 2021

(Doc. No. 24), arguing Defendant waived his Rule 9(b) arguments by failing to raise them earlier

in the proceedings.

        Federal Rule of Bankruptcy Procedure 7009 and Federal Rules of Civil Procedure Rule

9(b) require a party alleging fraud to “state with particularity the circumstances constituting fraud

or mistake.” In re Eden, 584 B.R. 795, 803 (Bankr. N.D. Ga. 2018) (quoting Fed. R. Civ. P. 9(b)

and Fed. R. Bankr. P. 7009). The Eleventh Circuit has explained the requirements to satisfy Rule

9(b):

        Rule 9(b) is satisfied if the complaint sets forth (1) precisely what statements were
        made in what documents or oral representations or what omissions were made, and
        (2) the time and place of each such statement and the person responsible for making
        (or, in the case of omissions, not making) same, and (3) the content of such
        statements and the manner in which they misled the plaintiff, and (4) what the
        defendants obtained as a consequence of the fraud.

FIA Card Servs, N.A. v. Morrow (In re Morrow), 488 B.R. 471, 476 (Bankr. N.D. Ga. 2012)

(quoting Ziemba v. Cascade Int’l, Inc., 256 F.3d 1194, 1202 (11th Cir. 2001) (citation omitted)):

see also Murr Plumbing, Inc. v. Scherer Bros. Fin. Servs. Co., 48 F.3d 1066, 1069 (8th Cir. 1995)

(explaining fraud allegations must specify such matters as the time, place, speaker, and content of

the misrepresentation).

        The requirement that fraud be stated with particularity primarily is to allow the defendant

to prepare an adequate responsive pleading, Davsko v. Golden Harvest Prods., 965 F. Supp. 1467,

1474 (D. Kan. 1997), and a Rule 9(B) objection is waived if not raised in the first responsive

pleading or in an early motion. U.S. ex rel. Purcell v. MWI Corp., 824 F. Supp. 2d 12, 25 (D.D.C.


                                                 2
Case 20-06056-wlh        Doc 28    Filed 02/23/21 Entered 02/23/21 11:03:03             Desc Main
                                   Document      Page 3 of 3



2011); see also In re Docteroff, 133 F.3d 210, 217 (3d Cir. 1997) (deeming Rule 9(b) challenge

waived because the party did not raise the issue in a motion to dismiss or in his answer); Jana, Inc.

v. U.S., 41 Fed. Cl. 735 (Fed. Cl. 1998) (deeming Rule 9(b) objection waived because not timely

raised); 2 Moore’s Federal Practice - Civil § 9.03 (2020).

       Here, Plaintiff filed the complaint on March 23, 2020. Defendant answered the complaint

on April 22, 2020 without raising any objection under Rule 9(b). The parties conducted discovery

and filed a joint Rule 26(f) report, and a scheduling order was entered October 20, 2020. Defendant

then filed the Motion on December 7, 2020. Defendant cannot argue more than seven months after

answering the complaint that Plaintiff failed to plead fraud with particularity. Defendant’s failure

to raise a Rule 9(b) objection earlier constitutes a waiver of his argument now. Accordingly,

       IT IS ORDERED that the Motion is DENIED.

                                     END OF DOCUMENT

Distribution List

J. Elizabeth Graddy
Graddy Law LLC
Suite 750
3355 Lenox Road
Atlanta, GA 30326

Joanne Taylor
c/o The Evins Law Firm
1198 Buckhead Crossing
Suite B
Woodstock, GA 30189

Marshall Willis Stukes,, III
370 Dix Lee On Dr
Fayetteville, GA 30214-3000

Milton D. Jones, Esq.
P.O. Box 533
Lovejoy, Georgia 30250




                                                 3
